IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43398

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 591
                                                )
       Plaintiff-Respondent,                    )   Filed: July 1, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOSE ADRIAN RAMIREZ,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jose Adrian Ramirez was found guilty of grand theft, Idaho Code §§ 18-2403, 18-
2407(1)(b)(6), and unlawful possession of a firearm, I.C. § 18-3316. The district court imposed
a unified fourteen-year sentence, with five years determinate, for the grand theft charge, and a
determinate five-year sentence for the unlawful possession of a firearm charge. The sentences
were ordered to run concurrently. Ramirez filed an Idaho Criminal Rule 35 motion, which the
district court denied. Ramirez appeals, asserting the district court abused its discretion by
imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Ramirez’s judgment of conviction and sentence is affirmed.




                                                     2